DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 and 3/12/2020 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goossens (US 2018/0239143).
Regarding Claim 1, Goossens discloses an electronic device comprising:

a sensor (Fig. 1, proximity sensor 145, Paragraphs 0019-0020) disposed on the second surface to detect that the user is wearing the electronic device; 
one or more lenses (Fig. 1, at least a portion of the lenses 125 and 130 are between the first and second surfaces, Paragraph 0018) disposed between the first surface and the second surface of the housing; 
an optical member (Fig. 6 and Fig. 7, cover element 605, Paragraphs 0025-0026) having an adjustable permeation rate of external light incident to the one or more lenses from outside of the electronic device; and
a processor (Fig. 1, processing element 150, Paragraph 0020), wherein the processor is configured to, 
when the user is identified as wearing the electronic device, increase the adjustable permeation rate of the optical member (Fig. 12, Paragraph 0038, lines 6-9), and 
when the user is identified as not wearing the electronic device, decrease the adjustable permeation rate of the optical member (Fig. 12, 1210 user removed HMD (not wearing) results in 1215 modify to prevent light passing, or decreasing the adjustable permeation rate, Paragraphs 0038-0041).
Regarding Claim 4, Goossens discloses as is set forth above and further discloses wherein the optical member is a film disposed between the one or more lenses and the display panel and facing the one or more lenses and the display panel (Paragraph 0029, lines 10-13, electrochromic film applied to a surface of the lens, the film applied to the side opposite the eye position, as indicated by “the lens itself functions as the cover element”).
Regarding Claim 5, Goossens discloses as is set forth above and further discloses wherein the optical member is disposed closer to the lenses than the display panel (Paragraph 0029, lines 10-13, electrochromic film applied to a surface of the lens, the film applied to the side opposite the eye position, as indicated by “the lens itself functions as the cover element”).
Regarding Claim 6, Goossens discloses as is set forth above and further discloses wherein the adjustable permeation rate of the optical member is adjusted according to a level of voltage or current applied to the optical member (Paragraph 0029, Fig. 9, cover element 901 is electrochromic and the transparency/opacity is adjusted by varying the applied voltage).
Regarding Claim 7, Goossens discloses as is set forth above and further discloses wherein the display panel comprises a display panel mounted to an external electronic device (Paragraph 0020, Fig. 1, the display 120 is mounted to processing element 150, by way of the housing 115).
Regarding Claim 8, Goossens discloses as is set forth above and further discloses wherein the housing further comprises a face supporting member for supporting head mounting the electronic device (Fig. 4, 410, Paragraph 0006, Fig. 1,  
Regarding Claim 10, Goossens discloses an electronic device comprising: 
a housing (Fig. 1, electronic device 105 includes a housing 115, Paragraphs 0016-0017) comprising a first surface (Fig. 1, portion of housing 115 that is away from the eyes of the user where display 120 is attached, Paragraph 0017), and a second surface (Fig. 1, portion of housing 115 that is towards the eyes of the user) which faces a user who wears the electronic device;
a display panel (Fig. 1, portion of housing 115 that is away from the eyes of the user where display 120 is attached, Paragraph 0017) disposed between the first surface and the second surface of the housing;
one or more lenses (Fig. 1, at least a portion of the lenses 125 and 130 are between the first and second surfaces, Paragraph 0018) disposed between the second surface of the housing and the display panel;
an optical member (Fig. 6 and Fig. 7, cover element 605, Paragraphs 0025-0026) disposed between the display panel and the one or more lenses and having an adjustable permeation rate of external light incident to the one or more lenses;  and 
a processor (Fig. 1, processing element 150, Paragraph 0020), wherein the processor is configured to, 

Regarding Claim 11, Goossens discloses as is set forth above and further discloses wherein the optical member is disposed to face the one or more lenses, and is disposed to be closer to the one or more lenses than the display panel (Paragraph 0029, lines 10-13, electrochromic film applied to a surface of the lens, the film applied to the side opposite the eye position, as indicated by “the lens itself functions as the cover element”). 
Regarding Claim 12, Goossens discloses as is set forth above and further discloses wherein the adjustable permeation rate of the optical member is adjusted based on if voltage or current is applied to the optical member, or wherein the adjustable permeation rate of the optical member is adjusted according to a level of the voltage or current applied to the optical member (Paragraph 0029, Fig. 9, cover element 901 is electrochromic and the transparency/opacity is adjusted by varying the applied voltage).
Regarding Claim 13, Goossens discloses as is set forth above and further discloses wherein further comprising: a sensor (Fig. 1, proximity sensor 145, Paragraphs 0019-0020) disposed  on the second surface, wherein, when the user is identified as not wearing the  electronic device, the processor is further configured to decrease the  adjustable permeation rate of the optical member (Fig. 12, 1210 user 
Regarding Claim 14, Goossens discloses an operating method of an electronic device which comprises a first surface for mounting a display panel (Fig. 1, portion of housing 115 that is away from the eyes of the user where display 120 is attached, Paragraph 0017), and a second surface (Fig. 1, portion of housing 115 that is towards the eyes of the user) facing away from the first surface to face a user, the method comprising:
identifying whether the user is wearing the electronic device (Fig. 1, proximity sensor 145, Paragraphs 0019-0020, Fig. 12, 1210 user removed HMD (not wearing));  
when the user is identified as wearing the electronic device, controlling an optical member disposed between the first surface and the second surface to be in a first state to transmit external light incident through one or more lenses (Fig. 12, Paragraph 0038, lines 6-9);  
identifying whether the user is not wearing of the electronic device (Fig. 1, proximity sensor 145, Paragraphs 0019-0020, Fig. 12, 1210 user removed HMD (not wearing));  
and when the user is identified as not wearing the electronic device, controlling the optical member to be in a second state to reduce a concentration of the external light on the display panel (Fig. 12, 1210 user removed HMD (not wearing) results in 1215 modify to prevent light passing, or decreasing the adjustable permeation rate, Paragraphs 0038-0041).
Regarding Claim 15, Goossens discloses as is set forth above and further discloses wherein controlling the optical member to be in  the second state further comprises: decreasing a permeation rate of the optical  member, to reduce the external light transmitted to the display panel (Fig. 12, 1210 user removed HMD (not wearing) results in 1215 modify to prevent light passing, or decreasing the adjustable permeation rate, Paragraphs 0038-0041).
Regarding Claim 20, Goossens discloses as is set forth above and further discloses wherein controlling the optical member to be in the first state further comprises: increasing the permeation rate of the optical member, (Fig. 12, 1210 user removed HMD (not wearing) results in 1215 modify to prevent light passing, or decreasing the adjustable permeation rate, Paragraphs 0038-0041), or decreasing a scattering rate of the optical member. 
Allowable Subject Matter
Claims 2, 3, 9, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of an electronic device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the processor 
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of an electronic device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the housing comprises a first housing and a second housing, wherein the second housing supports the one or more lenses, is coupled with the first housing, and wherein an illumination sensor or a proximity sensor is disposed in a partial area of the second housing between the one or more lenses.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of an operating method specifically including, as the distinguishing feature(s) in combination with the other limitations wherein controlling the optical member to be in the second state further comprises: increasing a scattering rate of the optical member, to scatter the external light passing through the optical member.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of an operating method specifically including, as the distinguishing feature(s) in combination with the other limitations wherein controlling the optical member to be in the second state further comprises: measuring a time period in which the user is not wearing the electronic device;  and when the time period exceeds a designated time period, controlling the optical member to be in the second state. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 11,115,648), Liu (US 2020/0267380), Li (US 10,163,463), Li (US 2017/0345457), Staley et al. (US 2012/0249898), Boulan (US 2013/0329403) are cited to show similar electronic devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872